Exhibit 10.1

 

AMENDMENT NO. 3
TO
EMPLOYMENT AGREEMENT
(Robert McCormick)

 

This AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT (“Amendment”) is made and entered
into, effective as of June 14, 2010 (the “Effective Date”), by and between
Robert McCormick (“Executive”) and Douglas Dynamics, Inc., a Delaware
corporation (the “Company”).

 

WHEREAS, Executive and the Company are parties to that certain Employment
Agreement dated as of September 7, 2004 (as amended, the “Employment
Agreement”); and

 

WHEREAS, the Company and Executive wish to amend the Employment Agreement as
provided for herein, effective as of the Effective Date.

 

NOW, THEREFORE, in consideration of the foregoing, the Employment Agreement is
amended as follows, effective as of the Effective Date:

 

1.                                      The first sentence of Section 1(a) is
hereby deleted in its entirety and replaced with the following:

 

“Subject to the terms set forth herein, the Company and Douglas Dynamics,
L.L.C., a Delaware limited liability company and wholly-owned subsidiary of the
Company (“Douglas”), respectively, agree to employ Executive as their Executive
Vice President and Chief Financial Officer and in such other executive
capacities as may be requested from time to time by the Company’s Board of
Directors (the “Board”) or a duly authorized committee thereof, and Executive
hereby accepts such employment.”

 

2.                                      The first sentence of Section 1(a) is
hereby deleted in its entirety and replaced with the following:

 

Executive shall receive for services to be rendered hereunder a salary at the
rate of $22,500 per month payable at least as frequently as monthly and subject
to payroll deductions as may be necessary or customary in respect of the
Company’s and Douglas’ salaried employees (the “Base Salary”).

 

3.                                      Except as expressly provided herein, the
provisions of the Employment Agreement shall remain in full force and effect and
are hereby ratified and confirmed.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment to be effective as
of the date first written above.

 

 

 

DOUGLAS DYNAMICS, INC.

 

 

 

 

 

 

By:

/s/ James L. Janik

 

Name: James L. Janik

 

Title: President & CEO

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Robert McCormick

 

Robert McCormick

 

[Signature Page to Amendment No. 3 to Employment Agreement]

 

--------------------------------------------------------------------------------